          Case 1:16-cv-01534-JEB Document 578 Filed 11/23/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                 Plaintiff,                         Case No. 1:16-cv-1534-JEB
                                                    (and Consolidated Case Nos. 16-cv-
   and
                                                    1796 and 17-cv-267)
CHEYENNE RIVER SIOUX TRIBE,
                 Plaintiff-Intervenor,
            v.
U.S. ARMY CORPS OF ENGINEERS,
                                   Defendant,
   and
DAKOTA ACCESS, LLC,
                 Defendant-Intervenor.




                              ______________________________

 MOTION OF WESTERN DAKOTA ENERGY ASSOCIATION, ON BEHALF OF ITS
 NORTH DAKOTA MEMBER COUNTIES, CITIES, AND SCHOOL DISTRICTS, FOR
 LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF DEFENDANT-CROSS
     DEFENDANT U.S. ARMY CORPS OF ENGINEERS AND DEFENDANT-
         INTERVENOR-CROSS CLAIMANT DAKOTA ACCESS, LLC
                    ______________________________

         Western Dakota Energy Association (WDEA) respectfully requests that this Court grant

it leave to file the accompanying amicus curiae brief in the above-captioned action. The

proposed amicus curiae brief is attached as Exhibit A to this Motion. A proposed order granting

this Motion is attached as Exhibit B.

         In accordance with Local Rule 7(m), counsel for WDEA has contacted counsel for the

parties in this case, and is authorized to represent that Plaintiff Standing Rock Sioux Tribe does
         Case 1:16-cv-01534-JEB Document 578 Filed 11/23/20 Page 2 of 5




not oppose the motion; Plaintiff Oglala Sioux Tribe reserves its position on the motion; Plaintiff

Yankton Sioux Tribe does not oppose the motion; Plaintiff Robert Flying Hawk does not oppose

the motion; Plaintiff-Intervenor Cheyenne River Sioux Tribe does not oppose the motion;

Plaintiff-Intervenor Steve Vance does not oppose the motion; Defendant-Cross Defendant U.S.

Army Corps of Engineers takes no position on the motion; Defendant-Intervenor-Cross Claimant

Dakota Access, LLC does not oppose the motion.

                                      WDEA’S INTEREST

       The WDEA is a longstanding association of counties, cities, and school districts in the

oil-, gas-, and coal-producing regions of North Dakota. These governmental entities rely heavily

on revenues from resource development in the Bakken Formation in Western North Dakota to

carry out their functions and provide services to their citizens. Without the Dakota Access

Pipeline (“DAPL”) to transport oil out of the Bakken, the economic activity that this

development infrastructure stimulates will be severely impaired. Any relief that impedes the

operation of the pipeline will inflict irreparable harm upon these local governmental entities, and

the tens of thousands of people and families that they serve. The WDEA seeks to participate as

amicus curiae to represent these vital interests before this Court.

                           DESIRABILITY AND RELEVANCE OF
                            WDEA’S AMICUS CURIAE BRIEF

       The Court has broad discretion regarding whether to allow non-parties to participate as

amici. Ellsworth Assocs., Inc. v. United States, 917 F. Supp. 841, 846 (D.D.C. 1996). Generally,

the court will permit an amicus brief “if the information offered is timely and useful” or “the

non-party movants have a special interest in th[e] litigation as well as a familiarity and

knowledge of the issues raised therein that could aid in the resolution of th[e] case.” Id.

(quotations omitted). “An amicus brief should normally be allowed when … the amicus has



                                                  2
         Case 1:16-cv-01534-JEB Document 578 Filed 11/23/20 Page 3 of 5




unique information or perspective that can help the court beyond the help that lawyers of the

parties are able to provide.” Ryan v. Commodity Futures Trading Commission, 125 F.3d 1062,

1063 (7th Cir. 1997); accord, Mashpee Wampanoag Tribe v. Bernhardt, No. 18-2242, 2020 WL

2615523, at *1 (D.D.C. May 22, 2020) (quoting Ryan and granting motion for leave to file

amicus brief).

       The WDEA as amicus curiae proposes to concisely argue that this Court should deny

Plaintiffs’ request for a permanent injunction or other relief that would shut down DAPL (ECF

No. 569) because, in addition to the reasons provided by other parties and amici to this action,

the harm from cessation of DAPL operations to WDEA’s county, city, and school district

members and their citizens, will be immediate, irreparable, and devastating. The public interest

would therefore not be served by an order preventing DAPL from continuing to provide safe

transport for the State’s mineral resources. WDEA’s membership is well-positioned to provide

this Court with information regarding the public interest served by DAPL beyond the reasons

that the parties have addressed, rendering its participation as amicus both desirable and relevant.

                                         CONCLUSION

       For the foregoing reasons, WDEA hereby requests that the Court grant leave to file an

amicus curiae brief in support of the U.S. Army Corps of Engineers and Dakota Access, LLC.



Dated: November 23, 2020                             Respectfully submitted,


                                                     /s/ R. Timothy McCrum
                                                     R. Timothy McCrum (DC #389061)
                                                     Elizabeth B. Dawson (DC #230818)
                                                     CROWELL & MORING LLP
                                                     1001 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20004
                                                     rmccrum@crowell.com
                                                     Telephone: (202) 624-2500


                                                 3
Case 1:16-cv-01534-JEB Document 578 Filed 11/23/20 Page 4 of 5




                                  Fax: (202) 628-5116

                                  Counsel for Movant-Amicus Curiae
                                  Western Dakota Energy Association




                              4
          Case 1:16-cv-01534-JEB Document 578 Filed 11/23/20 Page 5 of 5




                            CERTIFICATE OF SERVICE

      I hereby certify that on this day of November 23, 2020, I electronically filed the

foregoing document using the CM/ECF system. Service was accomplished by the CM/ECF

system.



                                               /s/ R. Timothy McCrum
                                               R. Timothy McCrum (DC #389061)




                                           5
        Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE,
               Plaintiff,                     Case No. 1:16-cv-1534-JEB
                                              (and Consolidated Case Nos. 16-cv-
  and
                                              1796 and 17-cv-267)
CHEYENNE RIVER SIOUX TRIBE,
               Plaintiff-Intervenor,

          v.
U.S. ARMY CORPS OF ENGINEERS,

                                 Defendant,
  and

DAKOTA ACCESS, LLC,

               Defendant.




AMICUS CURIAE BRIEF OF THE WESTERN DAKOTA ENERGY ASSOCIATION, ON
 BEHALF OF ITS NORTH DAKOTA MEMBER COUNTIES, CITIES, AND SCHOOL
   DISTRICTS, IN SUPPORT OF DEFENDANT-CROSS DEFENDANT U.S. ARMY
  CORPS OF ENGINEERS AND DEFENDANT-INTERVENOR-CROSS CLAIMANT
                         DAKOTA ACCESS, LLC
       Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 2 of 17




                        CORPORATE DISCLOSURE STATEMENT


       Pursuant to LCvR 7(o)(5), counsel for the Western Dakota Energy Association (WDEA)

hereby affirms that WDEA is a non-profit membership organization established in 1978,

comprising counties, cities and school districts in the oil-, gas-, and coal-producing regions of

North Dakota. The Western Dakota Energy Association has no parent corporations, and no

publicly held company has 10% or greater ownership interest in it.

Dated: November 23, 2020                              /s/ R. Timothy McCrum
                                                      R. Timothy McCrum (DC #389061)




                                                  i
          Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 3 of 17




                                                 TABLE OF CONTENTS

                                                                                                                              Page(s)

CORPORATE DISCLOSURE STATEMENT ......................................................................... i
STATEMENT OF INTEREST OF AMICUS CURIAE ............................................................ 1
SUMMARY OF ARGUMENT .............................................................................................. 3
ARGUMENT ........................................................................................................................ 4
I.        A DAPL Shutdown Will Devastate North Dakota Counties, Cities, and
          School Districts. ......................................................................................................... 4
          A.        Oil-and-Gas Revenue Is Directly Linked to the Wellbeing of North
                    Dakota Families. ............................................................................................. 4
          B.        A DAPL Shutdown Would Prevent WDEA’s Member Counties,
                    Municipalities, and School Districts from Recovering from the
                    Covid-19 Pandemic. ........................................................................................ 6
II.       Plaintiffs Have Failed to Demonstrate that a DAPL Shutdown Would
          Serve the Public Interest, Requiring Denial of Their Motion. ....................................... 8
          A.        The Court May Only Award the Relief Plaintiffs Seek If Plaintiffs
                    Satisfy the Requirements for Both Vacatur and Injunctive Relief. ..................... 8
          B.        The Public Interest Favors Continued Operation of DAPL................................ 9
CONCLUSION.................................................................................................................... 11
CERTIFICATE OF COMPLIANCE
CERTIFICATE OF SERVICE




                                                                   ii
          Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 4 of 17




                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

Aberdeen & Rockfish R.R. Co. v. Students Challenging Regulatory Agency
   Procedures,
   422 U.S. 289 (1975) ............................................................................................................9

Allied-Signal, Inc. v. NRC,
    988 F.2d 146 (D.C. Cir. 1993) .............................................................................................8

Amoco Prod. Co. v. Vill. of Gambell,
  480 U.S. 531 (1987) ............................................................................................................9

Beverly Hills Unified Sch. Dist. v. Fed. Transit Admin.,
   No. CV-12-9861-GW(SSX), 2016 WL 4445770 (C.D. Cal. Aug. 12, 2016) .......................... 9

Defenders of Wildlife v. Jackson,
   791 F. Supp. 2d 96 (D.D.C. 2011)........................................................................................9

Eco Tour Adventures, Inc. v. Zinke,
   249 F. Supp. 3d 360 (D.D.C. 2017)......................................................................................5

Minard Run Oil Co. v. U.S. Forest Serv.,
   670 F.3d 236 (3d Cir. 2011).................................................................................................9

Monsanto Co. v. Geertson Seed Farms,
  561 U.S. 139 (2010) ........................................................................................................ 8, 9

PGBA, LLC v. United States,
  389 F.3d 1219 (Fed. Cir. 2004) ............................................................................................8

Samuels v. Mackell,
   401 U.S. 66 (1971) ..............................................................................................................8

Statutes

N.D.C.C. § 57-51-01 .................................................................................................................2

N.D.C.C. § 57-51.1-07 .......................................................................................................... 4, 5




                                                                 iii
       Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 5 of 17




                    STATEMENT OF INTEREST OF AMICUS CURIAE 1

       The Western Dakota Energy Association (WDEA) is a non-profit membership

organization established in 1978, comprising counties, cities, and school districts in the oil-, gas-,

and coal-producing regions of North Dakota. WDEA supports sustainable energy development

and responsible revenue-sharing for its members which are primarily, but not entirely, within the

Bakken Formation. See generally ECF 512-3 at 7.2 As the local governmental units hosting

within their borders the vital energy development at issue in this case, WDEA, “North Dakota

Crude Oil Pipelines,” https://ndenergy.org/usrfiles/news/images/Crude_Oil_Pipelines.JPG,

WDEA’s members (including the following) have consistently emphasized the importance of the

Dakota Access Pipeline (“DAPL”) to the financial wellbeing and livelihoods of approximately

200,000 hard-working citizens, e.g., WDEA, Press Release, “WDEA Issues Plea to Rescind

Order to Shut Down DAPL Pipeline” (July 9, 2020),

https://ndenergy.org/usrfiles/news/WDEA_Issues_Plea_to_Rescind_DAPL_Shutdown_Order.pd

f:

       •   Billings County, home to the Theodore Roosevelt National Park (including President

           Roosevelt’s Elkhorn Ranch) and the Little Missouri National Grasslands,

           https://www.fs.usda.gov/recarea/dpg/recarea/?recid=79469, and where Theodore

           Roosevelt’s principles of responsible resource conservation took shape in the late

           1800s;




1
  Counsel for WDEA hereby certifies that no person or entity other than WDEA and its counsel
authored this brief in whole or in part, and no other person or entity other than WDEA funded
the preparation of the brief.
2
 When citing to documents in this Court’s docket, the page numbers referenced are those that
are file-stamped at the top of the document.
Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 6 of 17




•   City of Bowman, in Bowman County, founded in 1907 when the railroad arrived,

    Pioneer Trails Regional Museum, “Local History,” http://ptrm.org/programs/local-

    history/;

•   City of Dickinson, in Stark County, home to critical service providers supporting the

    21st century oil-and-gas resurgence, Fed. Reserve Bank of Minneapolis, fedgazette,

    “Desperately seeking workers in the oil patch” 3, April 2012,

    https://www.ag.ndsu.edu/lead/oil-and-gas-resources-1/fedgazette-newsletter;

•   Dunn County, with a history dating back to the late 1880s and the Dakota Territory,

    https://www.dunncountynd.org/;

•   Emmons County, through which DAPL passes on predominantly private lands, and

    bordering the east shore of Lake Oahe, ECF 239 at 48;

•   McKenzie County, home to a large part of the Theodore Roosevelt National Park

    and the Little Missouri National Grasslands, https://www.mckenziecounty.net/About;

    https://www.visitwatfordcity.com/;

•   City of Minot, the largest of three “hub” cities in oil-and-gas producing counties in

    North Dakota, with 35% population growth between 2007 and 2016, and home to the

    North Dakota headquarters of Hess Oil, see N.D.C.C. § 57-51-01 (defining “hub

    city”); City of Minot, “Gateway to the Bakken” 4, 25 (2018),

    https://www.ndenergy.org/usrfiles/news/Minot-HubCityRecap.pdf;

•   Morton County, through which DAPL passes on predominantly private lands, and

    which borders the western shore of Lake Oahe, ECF 239 at 48;

•   Mountrail County, which borders the Missouri River and likewise benefits from

    DAPL, ECF 504-4 at 2;



                                         2
       Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 7 of 17




       •   City of Stanley, deemed a “boomtown” after oil-and-gas development surged in

           North Dakota, Nat’l Pub. Radio, “Oil Boom Underway in North Dakota” (Aug. 25,

           2010), https://www.npr.org/templates/story/story.php?storyId=129431225;

       •   Stark County, which is home to dozens of oilfield service companies that support

           operations on the south side of the Bakken, see generally Fed. Reserve, supra at 2, at

           3;

       •   City of Watford City, in McKenzie County, which grew substantially between 2010

           and 2018 due to the oil-and-gas boom, with a corresponding increase in demand for

           its school system, https://voicesofwatford.com/continued-enrollment-growth-

           projected/;

       •   Williams County, one of the fastest-growing counties in the country, which received

           over $34 million from oil and gas production in 2019, https://www.williamsnd.com/;

           and

       •   City of Williston, the county seat of Williams County, which saw its population

           triple in the last ten years, spurred by development of the Bakken,

           https://cityofwilliston.com/.

These counties and municipalities, and their citizens, will experience severe and irreparable harm

should the Court not grant Federal Appellant’s request for a stay pending appeal.

                                 SUMMARY OF ARGUMENT

       The Court should deny Plaintiffs’ request to halt the operation of DAPL. Specifically,

Plaintiffs have failed to demonstrate that the balance of the equities favors cessation of

operations of Dakota Access, LLC’s pipeline traversing the sub-strata far below the Lake Oahe

reservoir in North Dakota, or that the public interest would be served by such cessation. Rather




                                                 3
       Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 8 of 17




than repeat arguments made by the United States, Dakota Access, LLC, or other amici, amicus

curiae WDEA seeks only to emphasize the following points unique to WDEA and its member

counties, municipalities, and school districts: (1) the extraordinary harm a DAPL shutdown

would inflict on approximately 200,000 people and myriad small businesses in western North

Dakota; and (2) this harm must be considered as part of the required inquiries and equitable

balancing the Court undertakes when considering the relief Plaintiffs seek, i.e. the shutdown of

an already operational, safe, and vitally important artery of the North Dakota economy.

                                          ARGUMENT

I.     A DAPL SHUTDOWN WILL DEVASTATE NORTH DAKOTA COUNTIES,
       CITIES, AND SCHOOL DISTRICTS.

       Shutting down DAPL will cause widespread and likely long-lasting economic and social

damage to the communities and people of western North Dakota.

       A.      Oil-and-Gas Revenue Is Directly Linked to the Wellbeing of North Dakota
               Families.

       North Dakota supports its schools and local governments through distribution of oil-and-

gas tax dollars—comprising nearly one-fifth of the State’s general fund revenues, ECF 504-1 at

4, even without counting the additional enormous indirect economic activity the oil-and-gas

industry creates. The State has a formula that provides for the distribution of oil-and-gas

extraction and gross production taxes (GPT) to multiple “buckets.” See generally N.D.C.C. § 57-

51.1-07. Many of the buckets provide tax revenue to the cities, counties, school districts, and

township governments impacted by energy development, directly or indirectly. Office of State

Treasurer, North Dakota Oil Extraction and Gross Production Distribution Fiscal Years 2020 and

2021 at 3,

https://www.treasurer.nd.gov/sites/www/files/documents/O%26G%20Flow%20Charts%20(19-




                                                 4
       Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 9 of 17




21%20Biennium).pdf. 3 The seven counties through which DAPL passes received a total of more

than $7.5 million in property tax revenue from DAPL alone in 2018. ECF 504-4 at 2. However,

because the State develops—and can alter—the allocation formula, local governments and

school districts, especially those in oil-and-gas producing counties, are reliant on, but unable to

control, one of their largest sources of revenue.

       Local governments and school districts also benefit indirectly—though not

insignificantly—from other allocations of oil-and-gas extraction taxes, such as the Resources

Trust Fund, which traditionally has been used to provide funding for vital water development

and flood control projects, and the Common Schools Trust Fund. ECF 504-1 at 3. Oil-and-gas

tax revenue also supports energy research projects, many of which are aimed at enhancing the

environmental performance of the State’s energy-producing assets. Id. North Dakota’s Outdoor

Heritage Fund, which supports conservation practices, restores wildlife habitat, and enhances

outdoor recreational opportunities, also benefits from these revenues. See id. WDEA produced a

study that documents this wise and widespread use of the State’s oil-tax dollars, on a county-by-

county basis. WDEA, “How the Oil Industry and Region Benefit and Support the State,”

https://taxstudy.ndenergy.org/usrfiles/TaxStudy/HiResNDPC-WDEA-OGTaxStudy-

Handout2.pdf. Many local government entities (e.g., Billings and McKenzie Counties) and

individual landowners also benefit from substantial royalty payments for the use of their mineral

rights, with resulting benefits to their local economies. See ECF 512-6 at 13.

       In 2019, the North Dakota Legislature forecast oil prices to average $48.50 per barrel in

the first year of the 2019-2021 biennium, and $48.00 per barrel in the second year. North Dakota



3
  The Court may consider extra-record facts such as those provided in this amicus brief because
remedy is at issue. Eco Tour Adventures, Inc. v. Zinke, 249 F. Supp. 3d 360, 369 n.7 (D.D.C.
2017).


                                                    5
       Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 10 of 17




Legislative Counsel, Budget Status – Motion for Proposed March 2019 Forecast 2 (March 2019),

https://www.legis.nd.gov/files/fiscal/2019-21/docs/19.9507.02000.pdf. Oil production was

anticipated to increase from 1.4 million barrels per day in the first year to 1.44 million barrels per

day in the second. Id. However, due to the COVID-19 pandemic and the associated shocks to

financial markets and energy demand, as of May 2020, North Dakota crude oil production had

fallen to an estimated average of just 858,395 barrels per day, and producers realized a

catastrophically-low average price of only $14.27 per barrel. North Dakota Dep’t of Mineral

Resources, Director’s Cut: May 2020 Production 1 (July 17, 2020),

https://www.dmr.nd.gov/oilgas/directorscut/directorscut-2020-07-17.pdf. A DAPL shutdown

would only exacerbate these already-dire circumstances.

       North Dakota has a “part-time citizen legislature that meets on a biennial basis,” with

“few options available to deal with [] a sudden, drastic change in the state’s revenue.” ECF 504-1

at 5-6. While the State’s executive branch can implement an “across-the-board” budget reduction

without the legislature’s approval, id., the State cannot so easily adjust the buckets of revenue

distribution to account for extreme, long-term impacts such as those from a global pandemic—or

the shutdown of a pipeline that is a central artery delivering not only oil to market, but also State

revenue to local governments and school districts.

       B.      A DAPL Shutdown Would Prevent WDEA’s Member Counties,
               Municipalities, and School Districts from Recovering from the Covid-19
               Pandemic.

       As a result of the extraordinary collapse in oil prices and demand destruction from the

COVID-19 pandemic, oil-and-gas tax revenue fell off a cliff—from approximately $225M in

February 2020 to less than $50M in June 2020. North Dakota Legislative Council, “Oil and Gas

Tax Revenues Monthly Update” (June 2020), https://www.legis.nd.gov/files/fiscal/2019-

21/docs/21_9005_11000.pdf. Political subdivisions have been forced to reduce workforces and


                                                  6
      Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 11 of 17




delay infrastructure projects. The people of western North Dakota are beginning to recover from

these ruinous market conditions, but the consequences were severe: in Williams County, for

example, unemployment spiked to 15% in May 2020, and remained close to 9% as of September

2020. “Unemployment Rate in Williams County, ND,” Fed. Reserve Bank of St. Louis,

https://fred.stlouisfed.org/series/NDWILL5URN (updated Oct. 28, 2020). The Director of North

Dakota’s Department of Mineral Resources estimates that over 11,000 layoffs resulted from the

pandemic in the oil and gas sector alone. North Dakota Dep’t of Mineral Resources, Director’s

Cut: August 2020 Production 2 (Oct. 16, 2020),

https://www.dmr.nd.gov/oilgas/directorscut/directorscut-2020-10-16.pdf. In a State with

approximately 800,000 people, that 11,000 families saw income disappear virtually overnight is

incredibly significant. Companies have been restarting producing wells slowly and gradually

bringing more people back to work, but with recurring pandemic surges, progress is likely to be

slow. The shutdown of DAPL would halt efforts to bring many oil and gas wells back online,

especially since the pipeline is the most economical means of transporting product. See, e.g.,

ECF 517 at 24. Indeed, producers would likely start shutting in wells again and laying off people

who had just returned to work. Put plain, should the Court shut down DAPL, it would also shut

down a key driver of this recovery and add insult to injury.

       The devastating economic effects of shutting down the pipeline will ripple through the

entire State’s economy, extending far beyond the pipeline company and its customers, into every

segment of North Dakota’s economy. To put a finer point on it, the loss of DAPL’s 570,000

barrel-per-day takeaway capacity will likely add at least $5.00 per barrel to the cost of shipping

North Dakota crude—i.e., an additional one billion dollars per year. ECF 542-2 at 35. That




                                                 7
       Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 12 of 17




additional cost would make it nearly impossible for North Dakota to compete with other oil-

producing regions in the country, thereby stopping our communities’ recovery in its tracks.

       The long-term effect of a DAPL shutdown would be even more disastrous. State

regulators fear the impacts on pricing could lead to an exodus from the Bakken, as producers are

compelled to focus on other shale plays closer to the markets. Some experts anticipate that in a

time when oil supply is abundant, the shift in investment capital could become practically

permanent and the State’s robust oil industry would never fully recover. See, e.g., ECF 512-3 at

13; ECF 520-4 at 8-9. That threat is of major concern to the cities, counties, and school districts

that WDEA represents, and the tens of thousands who live in those communities.

II.    Plaintiffs Have Failed to Demonstrate that a DAPL Shutdown Would Serve the
       Public Interest, Requiring Denial of Their Motion.

       A.      The Court May Only Award the Relief Plaintiffs Seek If Plaintiffs Satisfy the
               Requirements for Both Vacatur and Injunctive Relief.

       Whether the relief Plaintiffs seek could be accomplished by vacating the agency action or

would require a formal injunction, where, as here, the relief Plaintiffs seek would have the effect

of an injunction, the Court is bound to apply the traditional four-factor test for injunctive relief.

See PGBA, LLC v. United States, 389 F.3d 1219, 1228 (Fed. Cir. 2004) (citing Samuels v.

Mackell, 401 U.S. 66, 71-73 (1971)). Because Plaintiffs also seek vacatur of an agency’s action,

the Allied-Signal balancing test of course applies. Allied-Signal, Inc. v. NRC, 988 F.2d 146, 150–

51 (D.C. Cir. 1993) (requiring court to weigh the seriousness of the error against the disruptive

consequences of vacatur).

       The Supreme Court has instructed repeatedly that injunction is not to be the presumptive

relief to remedy a NEPA violation; rather, the party seeking injunctive relief must satisfy the

traditional four-factor injunction test. Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 157–

58 (2010) (ruling that presumptive injunctions “invert the proper mode of analysis”). When both


                                                   8
       Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 13 of 17




vacatur and injunctive relief are in play, therefore, a court must be satisfied that both tests have

been met. See Beverly Hills Unified Sch. Dist. v. Fed. Transit Admin., No. CV-12-9861-

GW(SSX), 2016 WL 4445770, at *6-7 (C.D. Cal. Aug. 12, 2016) (finding vacatur “debunked” as

“presumptive remedy,” and that “the traditional four part test” for injunctive relief controls

where vacatur of agency action would halt project already underway); Aberdeen & Rockfish R.R.

Co. v. Students Challenging Regulatory Agency Procedures, 422 U.S. 289, 308-09 (1975)

(equating injunctions to orders that “interfere with the operative effect of [an agency’s] order”).

Particularly where, as here, injunctive relief would not return the parties to the status quo ante—

DAPL has been built and operational for years—courts should be wary of awarding relief that

would only serve to “punish” third parties that have done nothing wrong. See Defenders of

Wildlife v. Jackson, 791 F. Supp. 2d 96, 118 (D.D.C. 2011).

       B.      The Public Interest Favors Continued Operation of DAPL.

       Properly applied, the public interest unequivocally tilts against the relief requested here.

Indeed, the Supreme Court not long ago explained the public interest prong as requiring a

conclusion “that the public interest would not be disserved by a permanent injunction.”

Monsanto, 561 U.S. at 2748. So the relevant question is, would enjoining DAPL do a disservice

to the public interest? The answer is a resounding “yes.”

       The Supreme Court has recognized in the preliminary injunction context the strong public

interest in “development of energy resources,” and that such interest is not automatically

outweighed by other concerns. Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 546 (1987)

(acknowledging lower court’s finding that oil-and-gas “exploration activities would not

significantly restrict subsistence resources,” the competing public interest); id. at 546 n.12; see

also Minard Run Oil Co. v. U.S. Forest Serv., 670 F.3d 236, (3d Cir. 2011) (recognizing in a

NEPA case “the public’s interests in aiding the local economy” in enjoining Forest Service from


                                                  9
         Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 14 of 17




implementing policy that would have harmed oil-and-gas producers and mineral rights owners).

Here, the Court has already concluded that the likelihood of a spill at all was low, ECF 158 at

15; that likelihood is even smaller when considering the relatively short remand period. The

public interest in the continued availability of energy resources and the financial benefits those

resources would produce therefore far outweighs the low risk of a spill in the time it will take for

the U.S. Army Corps of Engineers to conduct its NEPA review. Lower even than the risk of a

spill is the risk that a spill would harm the water supply of the Standing Rock Sioux Tribe, since

in 2017 the intake was moved from 20 miles from the pipeline’s water crossing to 70 miles away.

Ernest Scheyder, “For Standing Rock Sioux, new water system may reduce oil leak risk,”

Reuters (Nov. 22, 2016), https://www.reuters.com/article/us-north-dakota-pipeline-water/for-

standing-rock-sioux-new-water-system-may-reduce-oil-leak-risk-idUSKBN13H27D. Tribal

Chairman Archambault explained that the new system, including “many miles of pipe, ensures

safe, clean and reliable drinking water for the people of Standing Rock.” Patience Hurley, U.S.

Bur. of Reclamation, “Standing Rock Rural Water Supply System Delivers” (Jan. 12, 2018),

https://www.usbr.gov/newsroom/stories/detail.cfm?RecordID=61708. And as others have

explained, shutting the pipeline down would not decrease risks to the environment. ECF 520-1 at

17-22.

         Moreover, proper application of the public interest prong requires considering not only

the disruption a DAPL shutdown would cause “to DAPL, the North Dakota oil industry, and

potentially other states,” ECF 546 at 23, but also impacts to local governments, school districts,

and citizens. DAPL is a state-of-the-art pipeline that has been operating safely for more than

three years following completion of a thorough environmental assessment. ECF 520-2 at 10.

“[M]ost pipelines cross regulated water bodies,” Cong. Research Serv., “Oil and Natural Gas




                                                 10
       Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 15 of 17




Pipelines: Role of the U.S. Army Corps of Engineers” 2 (June 2017),

https://www.everycrsreport.com/files/20170628_R44880_1105a52fd838d2e8d342c75e49199c8b

cdeb6607.pdf, and DAPL is among the newest, safest and most efficient of them all. Local

government officials in Morton and Emmons Counties, between which the pipeline crosses the

Missouri River and Lake Oahe, are confident in the safety performance and environmental

protection afforded by the pipeline’s state-of-the-art construction. That these counties trust the

integrity of the pipeline is indicative of the work that has gone into making this project so safe

and successful.

       In sum, the public interest in preventing the severe and widespread economic and social

harm from DAPL’s closure far outweighs the exceedingly low risk of an accident in the

approximately 13 months it may take the Corps to correct the procedural error the court

identified (which, through its appeal, the Corps will demonstrate was no error at all).

                                         CONCLUSION

       This Court should deny Plaintiffs’ request for clarification and injunctive relief, and

should instead recognize that continued operation of DAPL is safe and in the public interest.


Dated: November 23, 2020                              Respectfully submitted,

                                                      /s/ R. Timothy McCrum
                                                      R. Timothy McCrum (DC #389061)
                                                      Elizabeth B. Dawson (DC #230818)
                                                      CROWELL & MORING LLP
                                                      1001 Pennsylvania Avenue, N.W.
                                                      Washington, D.C. 20004
                                                      rmccrum@crowell.com
                                                      Telephone: (202) 624-2500
                                                      Fax: (202) 628-5116

                                                      Counsel for Amicus Curiae
                                                      Western Dakota Energy Association




                                                 11
      Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 16 of 17




                           CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing document complies with LCvR 7(o)(4) because it does

not exceed 25 pages.

                                                  /s/ R. Timothy McCrum
                                                  R. Timothy McCrum (DC #389061)
      Case 1:16-cv-01534-JEB Document 578-1 Filed 11/23/20 Page 17 of 17




                                CERTIFICATE OF SERVICE

          I hereby certify that on this 23rd day of November, 2020, I electronically filed the

foregoing document using the CM/ECF system. Service was accomplished by the CM/ECF

system.



                                                   /s/ R. Timothy McCrum
                                                   R. Timothy McCrum (DC #389061)
         Case 1:16-cv-01534-JEB Document 578-2 Filed 11/23/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE,
                 Plaintiff,                          Case No. 1:16-cv-1534-JEB
                                                     (and Consolidated Case Nos. 16-cv-
   and
                                                     1796 and 17-cv-267)
CHEYENNE RIVER SIOUX TRIBE,
                 Plaintiff-Intervenor,
            v.
U.S. ARMY CORPS OF ENGINEERS,
                                   Defendant,
   and
DAKOTA ACCESS, LLC,
                 Defendant.




  [PROPOSED] ORDER GRANTING MOTION OF WESTERN DAKOTA ENERGY
  ASSOCIATION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF
   DEFENDANT-CROSS DEFENDANT U.S. ARMY CORPS OF ENGINEERS AND
    DEFENDANT-INTERVENOR-CROSS CLAIMANT DAKOTA ACCESS, LLC

         HAVING CONSIDERED the Motion of Western Dakota Energy Association for Leave

to File an Amicus Curiae Brief in Support of Defendant-Cross Defendant U.S. Army Corps of

Engineers and Defendant-Intervenor-Cross Claimant Dakota Access, LLC (“the Motion”), and

HAVING REVIEWED the Motion and being otherwise fully advised,

         IT IS ORDERED that the Motion is GRANTED.

         IT IS FURTHER ORDERED that Western Dakota Energy Association shall file its

amicus curiae brief within five days of the entry of this Order.
      Case 1:16-cv-01534-JEB Document 578-2 Filed 11/23/20 Page 2 of 2




DATED this _____________ day of _______________________, 2020.



                                                   __________________________
                                                   Honorable James E. Boasberg
                                                   United States District Judge




                                        2
